Citation Nr: 0946128	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  06-01 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease (DDD) of the lumbar spine with 
radiculitis prior to August 30, 2007.

2.  Entitlement to a rating in excess of 40 percent for DDD 
of the lumbar spine with painful and limited motion for the 
period since August 30, 2007.

3.  Entitlement to a rating in excess of 10 percent for DDD 
with radiculopathy of the left lower extremity. 

4.  Entitlement to a rating in excess of 10 percent for DDD 
with radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to 
September 1965.  

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  Prior to August 30, 2007, the Veteran's low back 
disability was manifested by complaints of pain; objective 
findings included limitation of motion but no ankylosis or 
incapacitating episodes.

2.  Since August 30, 2007, the Veteran's low back disability 
has been manifest by complaints of pain and the need for bed 
rest; objective findings include limited ranges of motion but 
no ankylosis of the entire thoracic spine and no 
incapacitating episodes.

3.  The Veteran's left and right lower extremity 
radiculopathy has been manifest by subjective complaints of 
pain; objective findings include limited ranges of motion but 
no more than mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for DDD 
of the lumbar spine with radiculitis prior to August 30, 
2007, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.71a, Diagnostic Code (DC) 5243 (2009).

2.  The criteria for a rating in excess of 40 percent for DDD 
of the lumbar spine with painful and limited motion for the 
period since August 30, 2007, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, DC 5243 (2009).

3.  The criteria for a rating in excess of 10 percent for DDD 
with radiculopathy of the left lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, DCs 
5243-8520 (2009).

4.  The criteria for a rating in excess of 10 percent for DDD 
with radiculopathy of the right lower extremity have not been 
met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.71a, DCs 5243-8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155 (2002); 
38 C.F.R. Part 4 (2009).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  Id.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); 
but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(finding it appropriate to consider factors outside the 
specific rating criteria in determining level of occupational 
and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

The Court of Appeals for Veterans Claims (CAVC) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss under 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the CAVC in DeLuca must be followed in adjudicating claims 
where a rating under the diagnostic codes governing 
limitation of motion should be considered.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Historically, the Veteran filed a claim for a low back 
disorder in September 2004.  He underwent a VA examination in 
October 2004.  In a March 2005 rating decision, the RO 
granted service connection and assigned a 20 percent rating 
effective to September 2004.  He disagreed with the rating.  

In May 2007 and August 2007, he underwent VA examinations.  
In October 2007, the low back disability was recharacterized 
and the rating was increased to 40 percent effective to 
August 2007, and separate 10 percent evaluations were 
assigned for right and left lower extremity radiculopathy.  
The issues now are as characterized on the title page.

Increased Rating for DDD of the Lumbar Spine for Period Prior 
to August 30, 2007

Initially, the Veteran was rated at 20 percent disabling for 
degenerative disc disease with radiculopathy prior to August 
30, 2007, under DC 5243.  In order to warrant a higher 
rating, the evidence must show the following: 

*	limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or 
less;
*	favorable ankylosis of the entire 
thoracolumbar spine; or,  
*	incapacitating episodes having a 
total duration of at least 4 weeks 
but less than 6 weeks during the 
past 12 months (all at 40 percent). 

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  

Moreover, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Upon careful consideration of the evidence, the Board finds 
that a higher rating is not warranted.  First, in a March 
2002 outpatient treatment record, ranges of motion were 
reported as forward flexion (60 degrees), extension (0 
degrees), and right and left bending (20 degrees) of the 
spine.  In the February 2005 VA examination, flexion was 
reported to 50 degrees; in the May 2007 examination, it was 
reported as 45 degrees.  As limitation of motion for forward 
flexion was not 30 degrees or less, a higher rating is not 
warranted on that basis.  

Similarly, ankylosis has not been shown.  For definitional 
purposes, ankylosis is a fixation of the spine.  In the May 
2007 VA examination, the Veteran reported a worsening of back 
pain with increased radiation of sciatic pain to both lower 
extremities and groin.  He was on medication but had poor 
response to everything but physical therapy.  Physical 
examination revealed ankylosis as to "part of the 
thoracolumbar spine" but not the entire thoracolumbar spine.  

Of note, while range of motion was limited (flexion to 45 
degrees, extension to 45 degrees, right and left lateral 
flexion to 45 degrees, and right and left rotation to 80 
degrees), the level of movement does not support a finding of 
ankylosis.  Therefore, a higher rating is not warranted for 
favorable ankylosis of the entire thoracolumbar spine. 

Next, a higher rating may be warranted with incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of 4 weeks during the past 12 months.  In this case, 
the evidence does not show incapacitating episodes.  
Specifically, in the February 2005 VA examination, the 
examiner determined that the Veteran had no incapacitating 
episodes as defined by the regulation despite his report of 
flare-ups.  

Subsequent outpatient treatment records similarly do not show 
incapacitating episodes or the need for bed rest prescribed 
by a physician (DC 5243, Note (1)), even though the Veteran 
determined to confine himself to a bed during flare-ups.  The 
May 2007 VA examiner did not note any incapacitating 
episodes.  Therefore, the evidence does not support a higher 
rating for the period prior to August 30, 2007, based on 
incapacitating episodes. 

Increased Rating for DDD of the Lumbar Spine for Period Since 
August 30, 2007

As noted above, in an October 2007 rating decision, the 
Veteran's low back disability rating was increased to 40 
percent effective to August 2007 based on the findings of an 
August 30, 2007, VA examination.  In order to warrant a 
rating in excess of 40 percent, the evidence must show the 
following:

*	unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent 
under DC 5242); or
*	incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least 6 
weeks during the past 12 months (60 percent 
under DC 5243). 

Upon careful consideration of the evidence, the Board finds 
that a higher rating is not warranted.  As previously 
mentioned, ankylosis is defined as a fixation of the spine.  

Specifically, at the August 2007 VA examination, forward 
flexion was reported from 0 to 10 degrees and extension to 15 
degrees.  Left lateral flexion was 15 degrees and right 
lateral flexion was 10 degrees.  The Veteran was reluctant to 
move beyond the levels noted because he feared increasing 
pain.  Because he had some level of range of motion, albeit 
limited, a rating for unfavorable ankylosis of the entire 
thoracolumbar spine is not warranted.   

Next, according to the August 2007 VA examination report, the 
Veteran did not have incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least 6 weeks during the 12 months preceding the examination.  
Moreover, the clinical records do not show that he was 
prescribed bedrest by a physician.  Based on the foregoing, a 
higher rating for the period since August 30, 2007 is not 
warranted.  

The Board has also considered whether the Veteran is entitled 
to a higher rating based on the functional equivalent of 
limitation of motion.  Even considering his subjective 
complaints of pain, the evidence does not warrant a higher 
rating for the entire period on appeal because the additional 
factors result in worsening range of motion but do not show 
unfavorable ankylosis.  

Radiculopathy of the Left and Right Lower Extremities

As noted above, the RO assigned 10 percent ratings for left 
and right lower extremity radiculopathy by rating decision 
dated in October 2007.  In order to warrant higher ratings 
under DC 8520, the evidence must show moderate incomplete 
paralysis (20 percent).
 
In the February 2005 VA examination, the examiner noted no 
reflex, sensory or motor defects.  Further the Veteran had a 
negative straight leg raising test and no weaknesses or 
muscle spasm. The examiner also noted that the Veteran had 
good gluteal tone.  

At the May 2007 VA examination, the Veteran reported 
intermittent lower back pain radiating to the lower 
extremities.  The examiner noted that the Veteran was able to 
use his knees to do "active movement against full 
resistance" when tested for knee extension, and his lower 
extremities were able to do "active movement with gravity 
eliminated" when tested for vibration, pain, light touch and 
position sense.  Further, the Veteran reported some leg or 
foot weakness but denied falls and unsteadiness.  
Additionally, it was noted that he had a good-fair response 
to physical therapy.    

Moreover, at the August 2007 VA examination the Veteran 
complained of intermittent low back pain with left-sided 
sciatica.  He also reported numbness over the right lower 
thigh, calf, foot, toes, groin and testicle.  He reported 
flare-ups on average of twice per month and often 
precipitated by falling down due to numbness and weakness, or 
twisting movement.  He reported that he uses a cane for 
walking.  

Straight leg raising was 50 degrees bilaterally with positive 
Lashgue sign, more prominent on the right side.  Neurological 
examination of the lower extremities showed decreased 
sensation over the whole right lower extremity.  Muscle 
strength was 5 out of 5 on the left side but 4 out of 5 on 
the right side.  Based on the foregoing, the Board finds that 
the no more than mild incomplete paralysis of the sciatic 
nerve is shown.  As such, higher ratings are not warranted.   

Next, the Board has also considered whether the Veteran is 
entitled to a separate compensable rating for obstructive 
voiding as a neurological manifestation of his low back 
disability.  A compensable rating is warranted under 38 
C.F.R. §4.115b for obstructed voiding as follows:  

*	marked obstructive symptomatology 
(hesitancy, slow or weak stream, 
decreased force of stream) with any 
one or combination of the following: 
(1) post void residuals greater than 
150 cc; (2) uroflowmetry, markedly 
diminished peak flow rate (less than 
10 cc/sec); (3) recurrent urinary 
tract infections secondary to 
obstruction; (4) stricture disease 
requiring periodic dilation every 2 
to 3 months (10 percent). 

Importantly, although the Board acknowledges that the Veteran 
has reported a decreased urinary stream due to his low back 
disability, treatment records and VA examinations have not 
shown post void residuals greater than 150 cc, uroflowmetry, 
markedly diminished peak flow rate (less than 10 cc/sec), 
recurrent urinary tract infections secondary to obstruction, 
or stricture disease requiring periodic dilation every 2 to 3 
months.  Therefore, a separate rating for obstructed voiding 
is not warranted. 
 
	The Board has also considered whether the Veteran is entitled 
to separate ratings for constipation and erectile 
dysfunction.  In August 2007, he reported frequent 
constipation and erectile dysfunction as a result of his low 
back flare-ups.  However, he has not been diagnosed with a 
constipation or erectile dysfunction disorder.  A disability 
rating may only be assigned to a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Regarding his low back and his radiculopathy symptoms, the 
Board has considered the Veteran's statements that he had 
pain and that his disabilities have worsened.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability (e.g., as with his service-connected low back and 
radiculopathy disabilities) according to the appropriate 
diagnostic codes.  

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant a higher rating for his 
low back and radiculopathy disabilities; however, disability 
ratings are made by the application of a schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  

Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disabilities are evaluated, more probative than the 
Veteran's assessment of the severity of his disabilities.  
See Cartright, 2 Vet. App. at 25.  Even considering his 
subjective complaints of pain and self-imposed bed rest, the 
evidence does not warrant a higher rating under the rating 
schedule or in contemplation of additional factors affecting 
limitation of motion as set forth in DeLuca.  

The Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2009) but finds that the evidence does not show 
that the Veteran's low back and radiculopathy disabilities 
have caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.

The Veteran has not reported frequent periods of 
hospitalization with regard to his service-connected 
disabilities.  Regarding unemployment due to his disability, 
in April 2002, a VA orthopedist provided an opinion that the 
Veteran was to avoid physical labor however, sedentary work 
was suitable.  

Further, in September 2004, he reported that he was able to 
do jobs that did not take much time, including carpentry and 
mechanical work even though he reported that he had been 
unable to work as a heavy equipment operator and crane 
operator.  Although he reported to a VA physician in May 2007 
that he was completely disabled, the evidence reflects that 
he retired.  

For these reasons, the Board finds that referral for 
assignment of an extra-schedular evaluation is not warranted 
in this case.  In conclusion, the Board finds that the 
symptoms do not more nearly approximate the criteria for a 
higher ratings and the claims are denied. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's claims arise from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records and he was afforded VA examinations in 
February 2005, May 2007, and August 2007.  During this 
period, the Veteran underwent VA examinations in February 
2005 and May 2007.  

The Board finds that the VA examinations were adequate for 
rating purposes.  Specifically, the examiners obtained a 
history from the Veteran, conducted a thorough examination 
and reviewed diagnostic studies.  Moreover, there is no 
indication that the examiners misstated any relevant facts 
regarding the Veteran's medical history.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 20 percent for DDD of the lumbar spine 
with radiculitis prior to August 30, 2007, is denied.

A rating in excess of 40 percent for DDD of the lumbar spine 
with painful and limited motion for the period since August 
30, 2007, is denied.

A rating in excess of 10 percent for DDD with radiculopathy 
of the left lower extremity is denied. 

A rating in excess of 10 percent for DDD with radiculopathy 
of the right lower extremity is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


